Citation Nr: 0521204	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  05-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for removal of the 
left testicle, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida that granted the veteran's 
claim for service-connection for removal of the left testicle 
and evaluated it as 0 percent disabling (noncompensable).  
The veteran believes his condition warrants a higher 
evaluation and has appealed.

In June 2005, the veteran was afforded a video conference 
hearing before Michelle Kane, who is the Acting Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
Board has advanced this case on the docket based on financial 
hardship.  Accordingly, the Board will proceed without 
further delay.

At the veteran's hearing he raised the issues of 1) an 
earlier effective date for his service-connected removal of 
left testicle, 2) service connection for a psychiatric 
disorder, including anxiety and post-traumatic stress 
disorder (PTSD), as secondary to service-connected removal of 
left testicle, and 3) painful right testicle, as secondary to 
service-connected removal of left testicle.  These claims 
have not been adjudicated by the agency of original 
jurisdiction, and are REFERRED to the RO for appropriate 
action.


REMAND

The veteran underwent removal of the left testicle during 
service.  Service connection and a 0 percent rating 
(noncompensable) has been in effect for that disability since 
February 2004.  

First, it is not clear that the claims folder contains all of 
the veteran's most recent medical treatment records regarding 
the residuals of the removal of his left testicle.  In the 
June 2005 Board hearing the veteran testified that he was 
treated by a private doctor on Cortez Boulevard in 
Brecksville.  On remand, the RO should ensure that it has 
requested copies of all of the veteran's records regarding 
removal of the left testicle and its residuals.

In this case, the veteran has never had a VA examination 
regarding his service-connected removal of the left testicle.  
During the June 2005 Board hearing, the veteran stated that 
the area where his left testicle had been is tender and 
painful and that it has been for 23 years.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  See 38 
U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 Vet. App. 
121 (1991).  Therefore, because the veteran has not had a VA 
examination and he alleges his condition has been painful for 
many years, he should undergo a VA examination to ascertain 
the nature and severity of his service-connected removal of 
the left testicle and its residuals.  

The appeal is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and ask him to complete a release 
authorizing VA to obtain his records 
from the private doctor who treated him 
on Cortez Boulevard in Brecksville.  The 
RO should take the necessary action to 
obtain the records of such treatment and 
associate them with the claims folder.

2.  After obtaining the above records, 
to the extent available, the RO should 
schedule the appellant for VA 
examinations to ascertain the nature and 
severity of the veteran's service-
connected removal of left testicle.  The 
RO should schedule specific examinations 
with genitourinary and neurological 
specialists to determine whether there 
are any residuals from the service-
connected removal of the left testicle 
including whether there is nerve 
impairment or entrapment in the left 
testicle and/or scrotum, whether there 
is a painful scar, and whether the 
veteran suffers from erectile 
dysfunction.  The neurological and 
genitourinary examiners should conduct 
all necessary tests to provide an 
adequate description of the veteran's 
disability.  The veteran's claims folder 
must be made available to the VA medical 
examiners, and the examiners should 
provide a rationale for the opinion 
rendered.  

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for the service-connected removal 
of the left testicle.  If the decision is 
adverse to the veteran, the RO should 
provide him and his representative a 
supplemental statement of the case and 
the appropriate opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 
 
 
 


